1.On behalf of the Somali delegation I should like to extend to Mr. Kittani sincere congratulations on his well-deserved election to the office of President of the General Assembly. His long and distinguished career as a diplomat eminently qualifies him to guide the affairs of this session.
2.	May I also take this opportunity to express to his predecessor, Mr. Rudiger von Wechmar, of the Federal Republic of Germany, our appreciation of the competence, dedication and statesmanship he displayed in directing the work of the
thirty-fifth session.
3.	The admission of the newly independent States of Belize and the Republic of Vanuatu to the family of nations is indeed an auspicious occasion, and my delegation extends its congratulations to the peoples and Governments of both States and offers them all good wishes for a prosperous future.
4.	Before touching on some of the substantive issues on the Assembly's agenda, I should like to pay a special tribute to the SecretaryGeneral for his tireless efforts to promote peace and international understanding. He has distinguished himself by the energy and vitality he has brought to his task and by his active interest in the concerns of nations large and small.
5.	As we review current world events, our attention is drawn to the deteriorating international climate, characterized as it is by persistent armed intervention, interState conflicts, political and economic upheavals and a worsening international refugee situation. Such developments directly threaten the maintenance of international peace and security and pose a serious challenge to this world body. Today we live in a perturbing world in which differences among States are allowed to escalate very rapidly and dangerously, a world in which opposing power blocs are engaged in rivalry, competing for world domination. Their aim is to subordinate others to their strategic interests and to impose their wills and hegemonistic designs upon them. We also live in a world in which the gap between the rich and the poor is ever widening, thus preventing the latter from realizing their aspirations to peace and security, which would enable them to exploit then natural resources and promote the industrial and economic progress and development of their countries. We Jive in a world whose situation, philosophy and morals are thus characterized.
6.	In the Horn of Africa, a tragic and perilous situation currently prevails. The most basic and fundamental human rights of people are trampled upon through the use of brutal military force. Through massive armament well beyond the requirements of normal defense of the beneficiary State, in terms of both quantity and level of sophistication, coupled with the deployment of foreign troops there, a superPower has succeeded in imposing its will on the States and peoples of the region and usurping their right to control their own destinies. Local conflicts that could have been resolved amicably between the States and peoples concerned have been deliberately escalated in order to preempt that possibility and instead allow for direct foreign military intervention, heightened tension and dangerous confrontation. The implications of such a state of affairs in terms of regional, continental and international peace and security are quite ominous.
7.	Through indiscriminate and unparalleled brutality, entire populations are being massacred, their properties ravaged and their means of livelihood destroyed in a desperate bid at total extermination. The millions of forcibly ejected refugees men, women and children cared for in camps in the region is a sad consequence of that barbaric policy and adds yet another more serious dimension to the tragic human situation in the Horn.
8.	In most problem areas around the globe where there exists a systematic denial of fundamental human rights, we also find, without exception, gross violations and abuses of those very rights. In reality that is what the crisis in the Horn is all about. In the face of those legally and morally insufferable excesses it is the responsibility of the Organization to exercise its international duty in conformity with its humanitarian, legal and moral obligations by calling for the immediate withdrawal of all foreign interventionist forces in the region and reaffirming the right of all peoples and nationalities to free and unfettered exercise of their self-determination.
9.	My Government is desirous of peace, stability and tranquility in the region and has already made genuine and meaningful efforts in the pursuit of this objective. This emanates from my Government's firm conviction
that the interests and wellbeing of the people in the region do not lie in the perpetuation of conflicts and confrontation, but rather in their joint commitment to the more rewarding task of national development and interregional cooperation. It is in this spirit that my delegation feels that the complex and intricate problems of the Horn of Africa require an overall and comprehensive political solution which can bring about the restoration of peace, and stability in the area and allow for the safe and voluntary repatriation of refugees.
10.	As has been stated by my President, Jaalle Mohamed Siad Barre,
"We are convinced that given ample courage, goodwill and understanding between the States and Governments in the region, this goal of peace is not unattainable. The cessation of interState hostility and conflict, the withdrawal of foreign troops from the area, genuine demonstration of preparedness to reach a negotiated settlement, and recognition of and respect for the fundamental human rights of peoples, are some of the more basic issues at stake with which Somalia, Ethiopia and the liberation movements concerned can engage themselves in fruitful negotiation in the quest for a just, durable and amicable solution to their conflict.'''
11.	Unfortunately, the other principal party to the conflict, Ethiopia, instead of responding favorably to the positive and sincere gesture of goodwill and cooperation shown by my Government, has so far opted to persist arrogantly in its aggressive policy of conflict and confrontation, thereby threatening regional and international peace and security.
12.	One of the most serious and challenging problems of the African continent is that of the refugees over 5 million in number who have sought asylum across the borders of African States, often imperiling their lives and seriously affecting the economic and social stability of the host countries. Driven, in most cases through no fault of their own, by man-made or natural disasters, or by both, they have become a responsibility which can only be shouldered with the help of external assistance.
13.	My Government is gratified that there is a growing international awareness of the magnitude of the refugee problem in Africa. The International Conference on Assistance to Refugees in Africa, convened at Geneva last April by the United Nations and the Organization of African Unity [OAJJ], was a most welcome and valuable means of securing pledges, of assistance and gaining publicity for this humanitarian cause.
14.	It must be stressed, however, that the problem continues unabated and has even become more serious in some areas. Generous assistance has been given by individual governments, particularly the traditional donor countries, by the United Nations system, and by governmental and nongovernmental organizations. However, the international response still falls short of the need.
15.	It is, of course, well known that Somalia, one of the least developed countries, has the most serious refugee problem in Africa. It still remains true that our resources, which could barely support our own population, have been critically depleted, and that severe pressures are damaging the economic, social and ecological fabric of our society and our land. International emergency assistance for the refugees only scratches the surface of the complex and gigantic problems we have been dealing with since 1978.
16.	Of course, fundamental solutions for the refugee problem in Somalia, as in many other countries, depend on political even more than on economic factors. In this context, my Government welcomed the decision of the General Assembly at its
thirty-fifth session to examine the question of international cooperation to avert new flows of refugees, and its strong condemnation of policies and practices which are primarily responsible for the massive exodus of these displaced people [resolution 35/124].
17.	Looking towards the future, it must be noted that refugees are unlikely to seek voluntary repatriation unless they can return to conditions of security and of respect for inalienable fundamental human rights. It is the profound hope of my Government that such conditions will be established and that the refugees will be able to return home under regional and international guarantees for their safety and wellbeing.
18.	While I have dwelt on Somalia's need for additional assistance, I must also emphasize the fact that it is difficult to imagine what the situation in my country would have been over the past three years, in the face of the refugee situation and the disastrous drought, had we not been able to depend on the concern and active assistance of a number of States Members of the Organization, governmental and nongovernmental agencies, the United Nations system and voluntary humanitarian organizations, to all of whom we express our gratitude and appreciation.
19.	Uppermost in the minds and hearts of Africans is our profound disappointment that Namibia remains under South Africa's illegal and oppressive occupation. We are dismayed that the treacherous Pretoria regime has been allowed to repudiate three years of painstaking negotiations and to negate the constructive approaches of the representatives of the Namibian people. The Western veto of Security Council sanctions against South Africa has undoubtedly confirmed the Pretoria regime in its belief that it can continue to defy the United Nations with impunity.
20.	My Government is further concerned by the apparent hesitation of the Western Powers about their commitment to Security Council resolution 435 (1978). Adopted by the Security Council without a dissenting voice, that resolution remains as the legally valid framework for a settlement of the Namibian problem. We hope that the Western Powers have overcome their initial hesitation and now recognize the need to prepare a new and more determined approach to implementing Namibia's independence within the guidelines already approved.
21.	My Government remains firmly committed to its support of the South West Africa People's Organization [SWAPO] as it seeks to achieve those same political and social rights long ago acquired in the Western world through revolution and armed struggle.
22.	The successes achieved so far in the liberation of southern Africa have been brought about, first of aJl, by the determination and sacrifices of the oppressed people themselves to achieve freedom by all means available. However, the United Nations has given important support to that struggle by bringing moral, political and economic pressures to bear on South Africa. That pressure must not be withdrawn now. South Africa must not seem to be rewarded for its intransigence over Namibia, for its savage acts of military aggression against neighboring States and for the continued application of its abhorrently racist policies.
23.	The Middle East question remains a cause for grave international concern. My Government strongly deplores the steady deterioration of the situation in the area, where Israeli belligerence has escalated to new heights of military aggression.
24.	We ask where Israel's arrogance will end. We wonder also for how long the world community will accept that country's position that it is not accountable for any action, however contemptuous it may be of international law, the sovereignty of States and human rights, and however dangerous it may be to world peace and security.
25.	The wanton destruction of Iraq's nuclear facility, which operated under international safeguards, was an act of overweening arrogance on the part of a State which has refused to be a party to the Treaty on the NonProliferation of Nuclear Weapons [General Assembly resolution 2373 (XXII), annex] and which, as everyone now knows, used the most questionable methods to develop its own nuclear capability. Israel, however, remains defiantly committed to its irresponsible course, a course which can lead only to continued conflict and bloodshed. The futility of mere condemnations by the Security Council has been illustrated time after time in the past, and graphically in recent times. It should be obvious that Israel will continue its illegal occupation and annexation of Arab territory and its denial of Palestinian rights as long as it feels protected from the punitive measures available under the Charter. My Government hopes that those most closely concerned will address themselves honestly and objectively to the real causes of turmoil in the Middle East, in the interest of regional and international peace and security, through unequivocal commitment to the right of the Palestinian people to independent existence in their own homeland, the withdrawal of Israel from all occupied Arab territory and the restoration of Al Quds Al Sharif to Arab sovereignty.
26.	The crises and conflicts in various areas of the world continue to be engendered by foreign intervention, military occupation and denial of the right to self-determination and independence, all of which conflict with fundamental principles of the Charter.
27.	My Government deeply regrets the existing situation in Afghanistan brought about by superPower military intervention in the affairs of a third-world nonaligned country, in contravention of international law and morality. The SecretaryGeneral and the Organization of the Islamic Conference are to be highly commended for their efforts to bring about a political settlement of this tragic conflict.
28.	However, the mounting bloodshed and the enormous refugee problem engendered by foreign occupation are an intolerable addition to the sum total of human misery in the world. We join the vast majority of Member States in calling for the withdrawal of all foreign forces and the restoration of sovereignty and neutrality to the people of Afghanistan.
29.	The situation in Kampuchea is yet another example of the ominous trend towards foreign interference in the affairs of sovereign States and denial of the right to national independence. The recent International Conference on Kampuchea contributed constructive proposals for negotiations on a number of issues. We hope that, in spite of the absence of one of the parties directly concerned, communications will remain open between all the States of SouthEast Asia and that negotiations will continue to be actively pursued to bring about the withdrawal of all foreign forces and the restoration of peace and tranquility to the area.
30.	Recent developments in the world economy reflect the little progress made so far in the achievement of the goals and objectives of the sixth and seventh special sessions of the General Assembly. The economies of the developing countries, and in particular those of the 31 least developed countries, have reached an alarming situation. It is distressing to note that many of the adverse trends of the past few years have brought about unbearable economic difficulties. The continuous inflationary trends in the world economy have given rise to worsening terms of trade, an adverse balance of payments situation and crippling debt burdens, which are far beyond the capability of the least developed countries to meet their debt-service obligations.
31.	The international community has realized the magnitude and urgency of this problem. The United Nations Conference on the Least Developed Countries, held in Paris from 1 to 14 September, highlighted the need for the cooperative effort of the international community in leveling and reversing the downward trend of the world economy. The compromise reached in' Paris with the adoption of the Substantial New program of Action for the 1980s for the Least Developed Countries' will no doubt constitute a new era of international economic cooperation which will lead to better understanding and further economic progress.
32.	My delegation fully supports the outcome of this Conference and will spare no effort to implement its program at the national level. We pay a special tribute to the United Nations system and other organizations for their tireless efforts in organizing this Conference.
33.	It is the hope of my Government that the international community will take concrete steps to follow up and implement the Substantial New program of Action for the benefit and economic progress of the developing and the developed world. In addition, the implementation of the Substantial New program of Action will lay the foundation for the future establishment of the new international economic order.
34.	On the African continent we are seeking to gain ground in the struggle for economic stability through increased interAfrican cooperation and continental self-reliance. My Government fully supports the Lagos Plan of Action for the Implementation of the Monrovia Strategy for the Economic Development of Africa and the Find Act of Lagos, which emphasize these goals and place African development within the framework of a more just world economic order.
35. The broad and valuable cooperation that exists between the OAU and the United Nations system will undoubtedly be a vital factor in the implementation of plans for Africa's social and economic development. We believe that one of the areas in which this cooperation will need to be intensified is that of food production and supply. African States have a primary responsibility for channeling available resources into agriculture, but without substantial assistance in this endeavor and in the absence of medium-term and longterm planning for food aid their best efforts could fail to avert widespread food shortages and famine.
36 The very real specter of famine in underdeveloped areas of the world provides an ironic counterpoint to the astronomical sum now routinely spent on the arms race in nuclear and other weapons. My Government renews its call for a comprehensive test-ban treaty and for substantial reductions >n the quality and quantity of the nuclear arsenals of the superPowers. Without significant leadership of this kind, other disarmament goals such as horizontal nonproliferation are unlikely to be reached.
37.	My Government regrets that it has not been possible for a date to be set for the convening of the conference on the Indian Ocean and reaffirms its belief that the conference is an essential stage In the formulation and adoption of guidelines for the implementation of the Declaration of the Indian Ocean as a Zone of Peace [General Assembly resolution 2832 (XXVI)]. In addressing itself to the central issue of the growing superPower presence in the Indian Ocean in the context of their global rivalry, the Conference will have to take note of the presence of foreign interventionist troops and surrogate forces which continue to subvert legitimate liberation struggles and to undermine the stability of the area.
38.	Each session of the General Assembly reminds us of the wide sweep of the global activities of the world Organization. Projects such as the combating of desertification, the securing of drinking water and sanitation over the next decade and the exploration of new and renewable sources of energy are indispensable for the survival of underdeveloped countries and will also benefit mankind as a whole.
39.	The drawing up of a treaty on the law of the sea has been a monumental task, and the recent achievement of the world body pointed to its ability to establish a world order governed by both humanitarian and legal concerns. My Government sincerely hopes that the outstanding objections to the treaty can be overcome and that there will soon be general recognition that the proposed treaty represents a fair balance of the interests of various groups and that it has been negotiated for the ultimate benefit of all.
40.	In conclusion, it is a matter of great satisfaction to us that the United Nations continues to respond in an active and creative way to the problems and the needs of our interdependent world. The world Organization clearly has the ability to surmount and survive any attempts to weaken or discredit it, and it deserves the firm allegiance and support of all States.
